FILED
                              UNITED STATES DISTRICT COURT                                   NOV - 8 2010
                              FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District & Bankruptcy
                                                                                      Courts for the District of Columbia


Bart N . Velarde,                              )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )
                                               )
                                                       Civil Action No.         10 1921
President Barack Obama,                        )
                                               )
                Defendant.                     )


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

28 U.S.C. § 1915(e)(2)(B)(i).

        Plaintiff is a resident of No vi, Michigan, suing President Barack Obama for "an act of

murder (or genocide)." Compl. at 6 (page numbers supplied). In a lengthy narrative entitled

"The Case to Establish God's True Nation on Earth," id. at 2, plaintiff seeks to hold the current

president liable for the acts of former President William McKinley during the Spanish-American

War. See id. at 8-12. He accuses all of President Obama's predecessors of allegedly "avoid[ing]

political responsibility for the death of two and one half million innocent Flipino men, women

and children on the surface of the planet earth." ld. at 6.

       A complaint may be dismissed under 28 U.S.C. § 1915(e)(2) as frivolous when it

describes fantastic or delusional scenarios, contains "fanciful factual allegation[s]," Neitzke v.

Williams, 490 U.S. 319, 325 (1989), or lacks "an arguable basis in law and fact." Brandon v.
District of Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984). This complaint qualifies

for such treatment. A separate Order of dismissal accompanies this Memorandum Opinion.




Date: November 5,;010




                                               2